DAVIDSON, P. J.
Appellant was convicted of assault with intent to murder; his punishment being assessed at five years’ confinement in the penitentiary.
[1-3] The record is before us without the evidence or bills of exception. The grounds of the motion for new trial are based on the alleged insufficiency of the evidence to support the conviction, and failure of the court to charge on the plea of temporary insanity, and in excluding certain evidence as shown by bills of exception, and in not permitting defendant to introduce certain evidence. None of these objections are in any manner verified. The evidence not being before us, the insufficiency of the evidence cannot be reviewed.
The judgment is affirmed.